Case 2:16-cr-00045-SPC-MRM Document 52 Filed 09/21/21 Page 1 of 3 PageID 418




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                   CASE NO.: 2:16-cr-45-SPC-MRM

KEMAR ANDRE ANTONIO
ENGLAND


                              OPINION AND ORDER1

       Before the Court is Defendant Kemer Andre Antonio England’s pro se

Emergency Motion for Compassionate Release Pursuant to 18 U.S.C. §

3582(C)(1)(A). (Doc. 51). Because Defendant’s motion has too many procedural

problems for the Court to overlook, the motion is denied without prejudice.

       Nearly five years ago, the Court sentenced Defendant to 87 months’

imprisonment for a drug conspiracy. (Doc. 46). He now asks the Court to

reduce his sentence to time served and to place him on home confinement

because his health conditions like obesity, diabetes, and hypertension make

him vulnerable to serious injury or death should he contract the COVID-19

virus. But here’s what’s incorrect about the motion.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:16-cr-00045-SPC-MRM Document 52 Filed 09/21/21 Page 2 of 3 PageID 419




      First, Defendant has filed the motion pro se, and not through his

attorney. Defendant hired Bradford Cohen to represent him here, and he

remains Defendant’s counsel of record. (Doc. 11). This means that Defendant

can appear through his lawyer only.      See Local Rule 2.02(b)(3) (“If a lawyer

represents a person in an action, the person can appear through the lawyer

only.”).

      Second, even setting aside Defendant having filed the motion pro se, the

motion is too long. Local Rule 3.01(a) requires a motion not to exceed 25 pages

in length without the Court’s permission otherwise. Defendant has filed a 57-

page motion without the Court’s leave.

      Third, Defendant titled the motion as an “emergency,” but has neither

explained “the nature of the exigency” nor stated that “the day by which a

ruling is requested” as Local Rule 3.01(e) requires. As best the Court can tell,

Defendant wants an expediated ruling because he fears contracting the

COVID-19 virus. But he mentions no direct exposure to, exhibiting symptoms

of, or testing positive for the virus. He also admits to being vaccinated against

the virus. (Doc. 51 at 39). The Court thus does not consider Defendant’s

motion to be a true emergency to require an expedited response from the

Government or ruling from the undersigned.

      Accordingly, it is now

      ORDERED:




                                       2
Case 2:16-cr-00045-SPC-MRM Document 52 Filed 09/21/21 Page 3 of 3 PageID 420




      (1) Defendant   Kemer   England’s    pro   se   Emergency   Motion      for

         Compassionate Release Pursuant to 18 U.S.C. § 3582(C)(1)(A) (Doc.

         51) is DENIED without prejudice.

      (2) The Clerk is DIRECTED to send a copy of this Order and Defendant’s

         motion (Doc. 51) to Bradford Cohen, Esq. at his address of record.

      DONE AND ORDERED in Fort Myers, Florida on September 20, 2021.




Copies: Counsel of Record




                                      3
